Filed 7/30/14 In re Daniel C. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049681

         v.                                                            (Super. Ct. No. DL035730)

DANIEL C.,                                                             OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Lewis W.
Clapp, Judge. Affirmed.
                   David R. Greifinger, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
                 We appointed counsel to represent Daniel C. on appeal. Counsel filed a
brief that set forth the facts of the case. Counsel did not argue against his client but
advised the court counsel found no issues to argue on his behalf. Daniel was given
30 days to file written argument on his own behalf. That time has passed, and he has not
filed a brief.
                 Counsel filed a brief following the procedures outlined in People v. Wende
(1979) 25 Cal.3d 436. The court in Wende explained a Wende brief is one that sets forth
a summary of proceedings and facts but raises no specific issues. Under these
circumstances, the court must conduct an independent review of the entire record. When
specific issues are raised by the appellant himself in a Wende proceeding, we must
expressly address them in our opinion and explain why they fail. (People v. Kelly (2006)
40 Cal.4th 106, 110, 120, 124.) Here, Daniel did not file a supplemental brief raising any
issues.
                 Pursuant to Anders v. California (1967) 386 U.S. 738, counsel provided the
court with information as to issues that might arguably support an appeal. Counsel
questioned whether there was sufficient evidence to support the juvenile court’s finding
Daniel violated the terms of his probation and whether the allegation that Daniel
possessed a handgun “on or about September 1, 2013,” gave Daniel adequate notice for
due process purposes.
                 We have reviewed the record in accordance with our obligations under
Wende and Anders, and found no arguable issues on appeal. The judgment is affirmed.
                                  PROCEDURAL HISTORY
                 On October 19, 2009, a petition was filed alleging that on December 17,
                                                                                    1
2008, then 14-year-old Daniel violated Penal Code section 415, subdivision (1), by
disturbing the peace, a misdemeanor. On November 9, 2009, the court placed Daniel on
1
                 All further statutory references are to the Penal Code, unless otherwise
indicated.

                                                2
informal probation for a period not to exceed one year under Welfare and Institutions
Code section 654.
              On November 9, 2010, the juvenile court sustained all the allegations and
enhancements on a second petition. The second petition alleged two counts of
gang-related vandalism in violation of sections 186.22, subdivision (d), 594, a felony
(counts 1 and 4); one count of conspiracy to commit criminal threats in violation of
section 136.1, subdivision (c)(2), a felony (count 2); one count of conspiracy to dissuade
a witness in violation of sections 182, subdivision (a)(1), 422, a felony (count 3), and an
allegation that Daniel committed the offenses in counts 2 and 3 for the benefit of a
criminal street gang within the meaning of section 186.22, subdivision (b). The court
found the maximum period of confinement to be a life sentence. The court declared
Daniel a ward of the court and committed him to juvenile hall or other appropriate
facility for 180 days with credit for 119 days previously served. The court placed Daniel
on probation under various terms and conditions. The court dismissed the allegations in
the first petition on the People’s motion.
              On March 21, 2011, the juvenile court sustained a third petition. The third
petition alleged two counts of disobeying a gang injunction in violation of section 166,
subdivision (a)(9), a misdemeanor. The court found the maximum term of confinement
to be eight months. The court continued Daniel on probation under the same terms and
conditions, including a condition he serve an additional six days in juvenile hall.
              The juvenile court sustained a fourth petition on August 2, 2011. The
fourth petition alleged one count of disobeying a gang injunction in violation of
section 166, subdivision (a)(9), a misdemeanor. The court found the maximum term of
confinement to be six months. The court continued Daniel on probation under the same
terms and conditions, including a condition he serve an additional 25 days in juvenile
hall.



                                             3
              The juvenile court sustained a fifth petition on October 3, 2011. The fifth
petition alleged three separate violations of probation. The court continued Daniel on
probation under the same terms and conditions, including a condition he serve an
additional 90 days in juvenile hall.
              The juvenile court sustained a sixth petition on November 7, 2011. The
sixth petition alleged one count of giving false information to a peace officer in violation
of section 148.9, subdivision (a), a misdemeanor and one count of minor in possession of
alcohol in violation of Business and Professions Code 25662, subdivision (a). The court
found the maximum term of confinement to be six months. The court continued Daniel
on probation under the same terms and conditions.
              The juvenile court sustained a seventh petition on April 12, 2011. The
seventh petition alleged five separate violations of probation. The court continued Daniel
on probation under the same terms and conditions including a condition he serve an
additional 30 days in juvenile hall.
              The juvenile court sustained an eighth and a ninth petition on July 16, 2012.
The eighth petition alleged a violation of probation. The ninth petition alleged one count
of disobeying a gang injunction in violation of section 166, subdivision (a)(10), a
misdemeanor. The court found the maximum term of confinement on the ninth petition
to be six months. The court continued Daniel on probation under the same terms and
conditions including a condition he serve an additional 60 days in juvenile hall.
              The juvenile court sustained a 10th petition on June 6, 2013. The
10th petition alleged eight separate violations of probation. The court continued Daniel
on probation under the same terms and conditions including a condition he serve an
additional 60 days in juvenile hall.
              An 11th petition was filed on September 18, 2013. It is this petition that
forms the basis for Daniel’s appeal. The 11th petition alleged Daniel violated the terms
of his probation by testing positive for THC on or about August 13 and 27, 2013 (first

                                             4
violation); failing to attend school on August 26 and 30 and September 2 through 6, 2013
(second violation); violating curfew on September 1, 2013 (third violation); possessing a
handgun on or about September 1, 2013 (fourth violation); spending the night away from
home without permission on or about September 2, 3, 4, and 6, 2013 (fifth violation); and
failing to inform the probation officer of a new address on or about September 13, 2013
(sixth violation). A probation violation hearing began on February 5, 2014. The
prosecution elected to proceed on violations 3 through 6 only. On February 6, 2014, the
juvenile court found true the allegations Daniel had violated probation as alleged in the
third, fourth, and fifth violation.
               The court dismissed the remaining counts on the People’s motion. The
court ordered Daniel be continued as a ward of the court. The court ordered all prior
terms and conditions of probation to remain with the additional condition Daniel serve
120 days in juvenile hall or other appropriate facility. Daniel filed a timely notice of
appeal.FACTS
               Deputy Probation Officer Anthony Spranger testified he re-indoctrinated
Daniel on August 27, 2013, regarding the terms and conditions of his probation,
including the following: that he not possess any weapons; not be out of the house
between 8:00 p.m. and 5:00 a.m.; not spend the night away from home without
permission; and notify probation of any change in his address or telephone number within
48 hours of the change. Spranger went to Daniel’s last known residence on September
13, 2013, and Daniel was not there. Spranger left a business card advising Daniel to
report to probation on September 17, but Daniel never reported.
               Daniel’s mother testified that on the evening of September 1, 2013, she
was at home with Daniel. Daniel left the house and then she heard shooting. When she
ran outside, her son told her to go back inside because “they” were shooting at him. As
she watched her son walk away, she observed something in his hand. She denied telling



                                              5
the police that night the object in Daniel’s hand was a black, small-sized handgun.
Daniel did not return to the house for some days.
              Luis Santaella testified he was currently employed as an investigator for the
Los Angeles County District Attorney’s Office and had previously been employed as an
Anaheim police officer. On September 1, 2013, while working as an Anaheim police
officer he responded to a shots fired call near Daniel’s home. After responding to the
location, Daniel’s mother approached him. She told him that her son had run off,
apparently because some people were chasing him. She heard gunshots and went
outside. She observed her son pulling what looked like a small caliber handgun out of his
pants. She tried to get the gun away from him, but he took off running.
              Anaheim Police Officer Jamie Pietras testified he spoke with Daniel at the
police station on September 5, 2013, regarding an incident on September 1, 2013. Prior
                                                               2
to speaking to Daniel, the officer read him his Miranda rights. Daniel indicated he
understood his rights. Daniel was asked about a nine-millimeter handgun. Daniel said he
possessed a nine-millimeter handgun for his protection shortly after an incident on
September 1, 2013, when he was shot at by rival gang members. Daniel indicated he
possessed the gun for several weeks before giving it to someone else.
                                      DISCUSSION
              The fact counsel filed the opening brief under Wende confirms he does not
believe the issues he listed are arguable. When specific issues are raised by the appellant
himself in a Wende brief, we must expressly address those issues in our opinion. (Kelly,
supra, 40 Cal.4th at pp. 110, 120, 124.) In this case, Daniel did not file a supplemental
brief. We have also reviewed the record in accordance with our obligations under Wende
and Anders and considered the issues listed by counsel. We find no arguable issues on
appeal.

2
              Miranda v. Arizona (1966) 384 U.S. 436.

                                             6
                                  DISPOSITION
            The judgment is affirmed.




                                            O’LEARY, P. J.

WE CONCUR:



BEDSWORTH, J.



MOORE, J.




                                        7